Citation Nr: 0631564	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  00-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to July 1954.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other 
things, denied service connection for microcytic anemia and 
continued a 20 percent rating for post-operative residuals 
of gastrectomy syndrome.  The veteran perfected his appeal 
for these two issues.  In a May 2001 Board decision, service 
connection was granted for microcytic anemia and the issue 
of post-operative residuals of gastrectomy syndrome was 
remanded for further development.  The award of service 
connection for microcytic syndrome represents a full grant 
of the benefit sought; therefore the only matter remaining 
before the Board is as stated on the previous page.  The 
claims file has since been transferred to the jurisdiction 
of the Houston RO.  


FINDINGS OF FACT

The veteran's post-operative residuals of gastrectomy 
syndrome is manifested by complaints of epigastric distress, 
with continuous mild manifestations and is not shown to be 
more than mild in severity.


CONCLUSION OF LAW

A rating in excess of 20 percent for post-operative 
residuals of gastrectomy syndrome is not warranted. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes (Codes) 7308 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to an 
increased rating for post-operative residuals of gastrectomy 
syndrome and has been notified of the information and 
evidence necessary to substantiate the claim and of the 
efforts to assist him.  In letters dated in September 2001 
and August 2004 (pursuant to May 2001 Board remand), the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt 
to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining 
to his claim.  The August 2004 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim."  The claim was subsequently readjudicated by a 
November 2004 and May 2006 supplemental statement of the 
case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

A March 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim for an increased rating for post-operative residuals 
of gastrectomy syndrome. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

February 1997 to November 1999 treatment records from the 
Dallas VA Medical Center included a July 1997 hospital 
report that showed that the veteran was admitted for 
microcytic anemia.  Because of his history of colon cancer 
and peptic ulcer disease, a colonoscopy and 
esophagogastroduodenscopy were done.  The 
esophagogastroduodenscopy revealed a normal esophagus, a 
normal Billroth II anastomosis and normal duodenum.  No 
active ulcerations were detected.  The veteran continued to 
take Lansoprazole.  It was noted that due to the previous 
history of colon cancer and peptic ulcer disease with 
gastrointestinal bleed, it was felt that these were the two 
possible causes of his iron deficient anemia.  

On November 1999 VA examination, it was recorded that in 
approximately 1962, the veteran had pyloroplasty for a 
pyloric obstruction due to peptic ulcer disease.  After 
about a year, he had a second gastric operation consisting 
of a partial gastrectomy and a Billroth II anastomosis.  The 
second operation worked well.  Following that, he did not 
have any diarrhea or any problem with digestion.  It was 
noted that he had a very good and very large appetite.  His 
weight was recorded as 150 lbs.  An examination of his 
abdomen revealed no signs of metastases.  It was noted that 
he worked regularly until June of 1998, and then began 
working part-time due to the chronic diarrhea.  He did not 
require frequent hospitalizations; however, he was 
hospitalized in July 1999, to be studied for anemia.  During 
that hospitalization, he had upper GI endoscopy and he had 
colon endoscopy and they did not find the source of GI 
bleeding or any other cause for his anemia.  The examiner 
opined that he could not tell whether the anemia was or was 
not directly related to his partial gastrectomy.  The 
examiner specifically noted that the history was "clear that 
after having had peptic ulcer disease in the 1950's in the 
Army and having had a pyloric obstruction with two 
operations in 1962, or thereabouts, he had no diarrhea and 
no problem with his nutrition, or with his overall condition 
until 1980, when he developed a bowel obstruction and had to 
have a colostomy followed later by resection for cancer of 
the colon."  The examiner noted that the veteran was not 
sure of what part of the colon was removed, but apparently 
his doctors felt that it could interfere with his GI 
physiology, although between 1980 and about two years ago, 
he did not have any trouble with it at all.  

In May 2001, the Board granted service connection for 
microcytic anemia as secondary to service-connected 
disability of duodenal ulcer, postoperative, subtotal 
gastrectomy.  In a January 2002 rating decision, the RO 
microcytic anemia was rated as noncompensable.  This matter 
is not before the Board.  

April 2002 to January 2005 treatment records from the Texas 
Department of Corrections, noted that lower gastro-
intestinal symptoms were first observed in August 2004.  The 
veteran was seen around that time for complaints of 
diarrhea.  In January 2005 he was seen with complaints of 
vomiting and ulcer attacks and wanted something for acid 
buildup.   

On April 2003 VA examination, the veteran reported that he 
did not do any follow up for GI-related problems from July 
2000 to the time of the VA examination (he has been 
incarcerated during this time.)  He claimed that he self-
treated the symptoms with antacid.  He indicated that he 
sometimes had a headache, regurgitation, or upset stomach.  
He had post-prandial pain after eating greasy food.  He had 
no nausea, no vomiting, but belched frequently.  He also had 
excessive gas and chronic diarrhea.  He had no history of 
gastrointestinal bleed or weight loss.  Past medical history 
was negative for tuberculosis, diabetes mellitus, 
hypertension, myocardial infarction, cerebrovascular 
accident, or hepatitis.  Physical examination revealed that 
he weighed 155 lbs, respirations were 18 per minute, no 
dyspnea was noted, pulse was 78 per minute, heart rhythm was 
regular, his blood pressure was 148/80, and he was not in 
distress.  The heart sounds S1 and S2 were normal without 
murmur, gallop, or ectopy.  The abdomen was soft, benign, 
with no organomegaly or remarkable tenderness noted.  An 
incisional scar in the midline extended from the xiphoid 
process to the symphysis.  It was well healed.  There was a 
scar in the right lower quadrant as a residual from 
colostomy which was later closed.  He had no peripheral 
edema, peripheral pulses were palpable.  The impression was 
that there were no severe symptoms associated with his 
surgery and history of peptic ulcer disease.  The examiner 
commented that there were no active complaints except 
chronic diarrhea which has been occurring since his colon 
cancer surgery and, therefore, has nothing to do with his 
service-connected problems.  

Correspondence received in December 2004 from the Social 
Security Administration indicated that the veteran filed for 
retirement benefits only and medical evidence was neither 
necessary nor requested.  

January 2006 VA examination noted that the veteran was 
currently placed on dietary restriction and antacids during 
his incarceration.  He indicated that this has helped his 
symptoms.  He had complaints of dyspepsia, reflux of gastric 
contents on occasion, rare nausea, continued diarrhea, and 
other non-specific symptoms.  The examiner noted that the 
veteran had peptic ulcer disease surgery nearly 40 years ago 
and it is likely that he has made adjustments to his illness 
over time (e.g. the diarrhea, dyspepsia).  The veteran did 
not state that he has any acute or new onset symptoms.  He 
denies weight loss, early satiety, symptoms of anemia such 
as pallor, weakness, dizziness, etc.  He did report that 
when he was a civilian working as a machinist his stomach 
prevented him from working in that type of heavy 
lifting/standing environment.  He claimed that he would 
become weak, easily fatigued, etc.  He has since been 
incarcerated and/or retired and these symptoms are not 
present at the time. 

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations 
do not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's postgastrectomy syndromes, residuals of a 
subtotal gastrectomy is currently rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, Code 
7308.

Under Coder 7308, a 60 percent evaluation may be assigned 
for postgastrectomy syndrome which is severe; associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  When moderate; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and 
weight loss, a 40 percent evaluation may be assigned.  A 20 
percent evaluation is warranted for mild postgastrectomy 
syndrome with infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.

The current medical evidence does not show, and the veteran 
does not indicate, that his post-operative residuals of 
gastrectomy syndrome have resulted in weight loss.  At the 
time of the November 1999 VA examination, the veteran 
weighed 150 lbs; on April 2003 VA examination, he weighed 
155 lbs; and on January 2006 VA examination, he denied any 
weight loss.  

The medical evidence of record shows the veteran's current 
complaints and treatment evolve around dyspepsia, reflux of 
gastric contents on occasion, rare nausea and continued 
diarrhea.  However, the medical evidence links the veteran's 
continued/chronic diarrhea to his nonservice-connected colon 
cancer surgery (See November 1999 and April 2003 VA 
examinations).  On April 2003 VA examination, the examiner 
specifically stated that the continued diarrhea has "nothing 
to do with his service-connected problems."  As such, it 
cannot be used to evaluate the current increased rating 
claim. See 38 C.F.R. § 4.14 (2005)  

On January 2006 VA examination, the veteran indicated that 
he was a civilian working as a machinist his stomach 
condition prevented him from working in that type of heavy 
lifting/standing environment.  He claimed that he would 
become weak or easily fatigued.  The examiner specifically 
noted that these symptoms have not been present since he has 
retired/or became incarcerated in July 2000.  As such 
symptoms are not currently present nor have they been 
present during the preceding six years, these alleged 
symptoms cannot serve as the basis for an increase in his 
rating for post-operative residuals of gastrectomy syndrome. 
See 38 C.F.R. § 4.14 (2005).  

The evidence against the veteran's claim includes records 
from the Texas Department of Corrections and VA medical 
records which fail to establish that he has sustained 
moderate, less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals 
but with diarrhea and weight loss due to his post-operative 
residuals of gastrectomy syndrome.  The record fails to 
demonstrate that the veteran's postgastrectomy syndrome 
symptoms are more than mild.  The Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for post-operative residuals of gastrectomy 
syndrome.


ORDER

A rating in excess of 20 percent for post-operative 
residuals of gastrectomy syndrome is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


